DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Withdrawn Rejections
The rejection of claims 25-31, 33, 34, 36-39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Vacanti et al. is withdrawn in view of the claim amendments in the Response of May 9, 2022.  
The rejection of claims 40 and 42 under 35 U.S.C. 103 as being unpatentable over Vacanti et al. and Sarvazyan is withdrawn in view of the claim amendments in the Response of May 9, 2022.  
The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Vacanti et al. and Gregory et al. is withdrawn in view of the claim amendments in the Response of May 9, 2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Independent claims 25, 33, and 40 have been amended to recite “ECM…derived from the ECM-generating cells in vitro prior to surgical implantation.”  A portion of this limitation – that the ECM is derived from the ECM-generating cells in vitro – is supported by the original disclosure; however, the second part of the limitation – “prior to surgical implantation” is not supported by the original disclosure.  
Negative claim limitations (that is reciting something by what it is not – in this case, that the cells do not originate as part of surgical implantation) are allowed (see MPEP 2173.05(i)); however, there must be a sufficient basis in the original disclosure to support such an exclusion.  Support for a negative exclusion can include the specification describing: a reason to exclude the limitation, alternatives embodiments with and without the pertinent limitation; description of the prior art discussing the shortcomings of the certain features; or an explicit description of the lack of a particular feature.  Negative exclusions can also come from drawings where the presence of a certain feature which necessitates the absence of opposite features.  Attempting to avoid prior art references by simply excluding structures taught in the prior art is an insufficient basis for a negative limitation.  
There is no support in the disclosure for the ECM-generating cells producing ECM “prior to surgical implantation” as neither the specification nor the drawings provide support for such a limitation.  Dependent claims 26-32, 34-39, 41 and 42 do not resolve the issue and are rejected under the same basis.
Claim 33 recites “wherein the composition is free of preformed vascular structures.”  As discussed above, this is again an attempt to avoid the prior art reference by excluding structures taught by the prior art.  There is no support in the disclosure for “free of preformed vascular structures” as neither the specification nor the drawings provide support for such a limitation.  Dependent claims 34-39 do not resolve the issue and are rejected under the same basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-31, 33, 34, 36-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart et al. (Wound Care Products, 2011) and Vacanti et al. (U.S. Patent No. 5,855,610).
The claims are directed to tissue compositions that include a flat synthetic fiber scaffold with pores where at least a portion of the scaffold degrades in not less than 8 weeks and extracellular matrix (ECM) and ECM cells on or on and within the scaffold.  Applicants have amended the claims to recite that the ECM is “derived from the ECM-generating cells in vitro prior to surgical implantation.”  This is a product-by-process limitation.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113 I.
Hart et al. teach that Dermagraft is a sterile, cryopreserved, human fibroblast-derived dermal substitute generated by the culture of neonatal dermal fibroblasts onto a resorbable polyglactin mesh scaffold (Product Technology, Fig. 1).  
Hart et al. does not teach the scale on which the scaffold degrades.  
Vacanti et al. teach engineered tissue scaffolds that include a synthetic polymer matrix (such as PGA) which has pores that allow for ingrowth and injection of cells in the matrix without damaging the cells that are configured depending on their desired use, but includes heart valve “leaflets”. (Abstract; col. 3, Il. 52- 67; col. 4, Il. 40-55; col. 7, Il. 28-40) Vacanti et al. teach (in their examples) that a PGA mesh (density 76.9 mg/ml and 0.68 mm thickness) was seeded with a mixture of endothelial and myofibroblast cells and grown in culture. When the myofibroblasts reached confluence, endothelial cells were seeded on the surface and grown into a monolayer. (Example 1, col. 7-8).
Vacanti et al. teach that the synthetic matrix (scaffold) is biodegradable and the timing for its erosion is based on the molecular weight of the polymer, with higher average molecular weight polymers resulting in matrices that retain their structure for longer and lower molecular weight polymers producing matrices with short lives, with a preferred matrix of poly(lactide-co- glycolide) 50-50 degrading about 6 weeks after implantation. (col. 4, l. 65 —col. 5, l. 8).  
It is unknown if the PGA mesh (density 76.9 mg/ml and 0.68 mm thickness) exemplified by Vacanti et al. has a portion that degrades in not less than 8 weeks after implantation. While the degradation rate of this PGA mesh is an inherent property, Vacanti et al. does not provide information concerning a timeframe for degradation of this particular matrix. From the information that Vacanti does provide, degradation in 6 weeks is generally desirable, with selection of polymers being tuned to allow for degradation to occur slower or faster than this.
Even if the PGA mesh taught by Vacanti et al. does not possess the claimed degradation timeframe, it would have been obvious to adjust the polymer weight to produce a mesh that was not fully degraded for at least 8 weeks after implantation, as Vacanti et al. explicitly teaches that timing for biodegradability is based on the molecular weight of the polymer and that it can be adjusted as desired.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the scaffold of Hart et al. to incorporate the claimed degradation rate because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the claimed degradation rate (as taught by Vacanti et al.) in the composition taught by Hart et al. would have led to predictable results with a reasonable expectation of success because both references are directed to scaffolds that contain extracellular matrix cells that product extracellular matrix in and on the matrix.
Between the Hart et al. and the Vacanti et al. references, one of ordinary skill in the art knows that synthetic scaffolds can be fabricated with ECM and ECM cells either in vivo (Vacanti et al.) or in vitro (Hart et al.).  Therefore, the combination of Hart et al. and Vacanti et al. would lead a person or ordinary skill to pursue either in vivo or in vitro option for creating a construct with ECM, choosing based on the best option for the specific project.  As the in vitro option does not require keeping an animal for “incubating” the construct, it would conform to GMP practices and be preferred for pre-clinical and clinical applications.    

With respect to claim 26, Vacanti et al. teach PGA. (Example 1, col. 7-8).
With respect to claims 27 and 36, Vacanti et al. teach that the pores should allow for cell ingrowth, generally be interconnected and between about 100 and 300 microns. (col. 3, Il. 52- 57). Vacanti et al. does not explicitly teach that at least 75% of the pores are filled by ECM and the cells that generate ECM; however, Vacanti et al. implicitly teaches that this is the intention of the pores in the matrix and if the pores were not filled to this capacity, it would have been obvious to adjust the maxtrix pores to enable a more robust filling of the pores, as taught by Vacanti et al.
With respect to claims 28, 29, 37 and 38, as explained above, it is not known (but is an inherent property of the polymer mesh) what the degradation rate of the mesh exemplified by Vacanti et al. is and it would have been obvious to adjust the polymer weight to produce a mesh that was not fully degraded in the claimed time after implantation, as Vacanti et al. explicitly teaches that timing for biodegradability is based on the molecular weight of the polymer and that it can be adjusted as desired.
With respect to claims 30 and 39, Vacanti et al. teach that endothelial cells are seeded on the ECM. (Example 1, col. 7-8).
With respect to claims 31, 32, 34 and 35, Vacanti et al. teach that fibers can be arranged in a woven configuration, including a warp knit configuration. (col. 3, Il. 49-51).
	With respect to claim 41, Hart et al. teach the construct is cryopreserved.  

Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart et al. (Wound Care Products, 2011) and Vacanti et al. (U.S. Patent No. 5,855,610) as applied to claims 25-31, 33, 34, 36-39 and 41 above, and further in view of Sarvazyan (PCT App. No. 2014/186755 A2).
Hart et al. (as modified by Vacanti et al.) do not teach the incorporation of cardiomyocytes on the scaffold, forming an intact syncytium.
Sarvazyan teaches MFADs (Myocyte-based Flow Assist Device) for a subject in need of increased flow of venous blood, which includes a sheath and rhythmically contracting myocytes, more specifically containing a cell mixture of pacemaker and ventricular cells. (Abstract, whole document, esp. para. bridging pgs. 10-11). Sarvazyan teach that the scaffold can include a scaffold that is biodegradeable (p. 11, Il. 15-20), and can be made from natural or synthetic fibers, such as PLA or PGA. (pg. 6, II. 12-18).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the scaffold of Hart et al. (as modified by Vacanti et al.) to incorporate rhythmically contracting myocytes because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the cardiomyocytes (as taught by Sarvazyan) in the composition taught by Hart et al. (as modified by Vacanti et al.) would have led to predictable results with a reasonable expectation of success because the references are directed to bioresorbable scaffolds with extracellular matrix deposited by ECM cells and the Vacanti et al. and Saryazyan references address vascular repairs.
With respect to claim 42, Sarvazyan teaches that the cardiomyocytes can be a mixture of pacemaker and ventricular cells, and the intrinsic beating rate can be altered by adjusting this mixture. (p. 10, Il. 24-28).
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but are moot because the new ground of rejection addresses this deficiency.
Applicants assert that the claimed invention, with ECM generated in vitro, is structurally different than ECM which is made from ECM cells in an in vivo environment.  The current rejection of record includes the Hart et al. reference which teaches a synthetic scaffold that has ECM cells and ECM that has been laid on and in the matrix by the ECM cells. Between the Hart et al. and the Vacanti et al. references, one of ordinary skill in the art knows that synthetic scaffolds can be fabricated with ECM and ECM cells either in vivo (Vacanti et al.) or in vitro (Hart et al.).  Therefore, the combination of Hart et al. and Vacanti et al. would lead a person or ordinary skill to pursue either in vivo or in vitro option for creating a construct with ECM, choosing based on the best option for the specific project.  As the in vitro option does not require keeping an animal for “incubating” the construct, it would conform to GMP practices and be preferred for pre-clinical and clinical applications.    
For at least these reasons, applicants’ arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632